DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2009/0191715 A1) in view of S. Wolf and R.N. Tauber, (Silicon Processing for the VLSI Era, Volume 1- Process Technology, Lattice Press, 1986) herein referred to as Wolf.

Hayashi discloses fine etching of holes and/or trenches by dry-etching an interlayer dielectric film covered with a resist mask within a plasma atmosphere (abstract).
The method of Hayashi comprises introducing a vapor of an iodine-containing etching compound into a reaction chamber containing a silicon-containing film on a substrate, wherein the iodine- containing etching compound is [0016] CF.sub.3I, C.sub.2F.sub.5I, C.sub.3F.sub.7I and C.sub.3F.sub.6I.sub.2, or a mixed gas comprising HI or HBr and at least one of the foregoing iodinated and fluorinated carbon atom-containing compound gas; 
oxygen to the etching gas in an amount ranging from about 3 to 15% on the basis of the total flow rate of the gas to be introduced into the etching chamber in order to prevent the filling up of the holes and/or trenches formed by the etching operations while adjusting the amount of the deposition comprising the reaction products formed during etching. In this case, if the amount of oxygen added to the etching gas is less than 3%, the desired effect of the present invention described above cannot be accomplished and the amount of the deposition cannot be controlled. On the other hand, if the amount of oxygen exceeds 15%, the ArF resist would be over-etched and thus damaged through the etching procedures. [0033] Examples of interlayer dielectric films to be subjected to the fine processing of holes and/or trenches for wiring using the etching apparatus 1 include films of oxides such as SiO.sub.2, SiOCH-type materials formed through spin-coating such as HSQ and MSQ, and SiOC-type materials formed by the CVD technique, which are Low-k materials, each having a relative dielectric constant ranging from 1.5 to 3.0, including porous materials. [0017] In addition, the foregoing brominated and fluorinated carbon atom-containing compound gas may be at least one member selected from the group consisting of CF.sub.3Br, C.sub.2F.sub.5Br, C.sub.3F.sub.7Br and C.sub.3F.sub.6Br.sub.2, or a mixed gas comprising HI or HBr and at least one of the foregoing brominated and fluorinated carbon atom-containing compound gas.

It is noted that Hayashi is silent about introducing an inert gas into the reaction chamber.
Wolf teaches Argon is conventionally added to fluorine containing gases in a plasma as a carrier gas but also to increase the anisotropy and selective etching rate of silicon containing materials with ion bombardment (Figs. 11 and 12)(pages 252-253).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Hayashi by adding Argon gas to the plasma of Hayashi because Wolf teaches it is conventional to do so.
One of ordinary skill would have been motivated to modify the method of Hayashi by adding Argon gas to the plasma of Hayashi in order to optimize selectivity, anisotropy and etching rates as suggested by Wolf.

Allowable Subject Matter
Claims 2-3 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-3 and 20, the cited prior art of record fails to disclose or render obvious a method of forming a patterned structure comprising; introducing a vapor of an iodine-


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713